Sergeant Jose Hernandez,
                                                                   Deputy Matt Krueger, Deputy
                                                                    Birdie Tyler, and Denise s



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 13, 2015

                                      No. 04-15-00695-CV

                                     John M. DONAHUE,
                                          Appellant

                                                v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                     From the County Court at Law, Kendall County, Texas
                                Trial Court No. 15-003-CCL
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
        On September 10, 2015, the trial court signed an order granting a plea to the jurisdiction
filed in the underlying cause by City of Boerne Chief of Police Koehler and Officer Pablo
Martinez. The order severed those defendants from the underlying lawsuit, and those defendants
are not parties to this appeal.

       On October 2, 2015, the trial court signed two orders granting pleas to the jurisdiction
filed by the remaining defendants Sergeant Jose Hernandez, Deputy Matt Krueger, Deputy
Birdie Taylor, and Denise Martinez. The orders dismissed all claims against those defendants
with prejudice.

        On November 5, 2015, appellant filed a notice of interlocutory appeal. Because the trial
court’s October 2, 2015 orders disposed of all remaining defendants, this appeal is not an
interlocutory appeal. Accordingly, appellant’s notice of appeal was due to be filed by November
2, 2015. TEX. R. APP. P. 26.1. Appellant is incarcerated, and the certificate of service to his
notice of appeal states that he deposited the notice of appeal in the mail on November 1, 2015.
Therefore, his notice of appeal is deemed to be timely filed. See Campbell v. State, 320 S.W.3d
338, 344 (Tex. Crim. App. 2010).

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court